Title: Thomas Jefferson to Gordon, Trokes & Company, 4 April 1811
From: Jefferson, Thomas
To: Gordon, Trokes & Company


          
            Messrs Gordon & Trokes
            Monticello Apr. 4. 11.
          
            I am at length enabled to have paiment made to you of the balance for which I have been so long in arrear.you know that a farmer’s resources come in but once a year, which is at this season. but in order to provide an intermediate resource for the purchase of my groceries, I had reserved the rent of a valuable manufacturing mill to be paid quarterly.  unfortunately I fell into the hands of an unfaithful & insolvent tenant, from whom I get nothing but disappointments. I have availed myself of my first produce getting to market to desire Messrs Gibson & Jefferson to discharge to you my balance, which I believe is 235.42 D with interest. I have ceased to call on you for my usual supplies of groceries because I found I could not be certain of making the semiannual paiments with punctuality. I tr hope you will accept this apology for my delay, and be assured that I have felt the severity of it more than you can have done. I salute you with esteem & respect.
          
            Th:
            Jefferson
        